               Case 6:20-bk-02684-LVV       Doc 48     Filed 05/26/20     Page 1 of 16




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION
                                    www.flmb.uscourts.gov

 In re:                                                  CASE NO.: 6:20-bk-02684-LVV

 DM World Transportation, LLC,                           CHAPTER 11

                  Debtor.
                                               /

                      DEBTOR’S MOTION FOR AUTHORITY TO
                ASSUME EXECUTORY CONTRACT WITH COMDATA, INC.

          DM World Transportation, LLC (“DM World” or the “Debtor”) by and through its

undersigned counsel, hereby moves the Court for entry of an order authorizing it to assume an

executory contract with Comdata, Inc. (“Comdata”). In support of this Motion, the Debtor states

as follows:

                                            Jurisdiction

          1.     The Court has jurisdiction over this case and the subject matter of this Motion

pursuant to 28 U.S.C. §§ 1334 and 157.

          2.     Venue of this case in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

          3.     Resolution of this motion is a core proceeding in which the Court is authorized to

enter a final order by 28 U.S.C. § 157(b)(2)(A), (M) and (O); and the Court may enter a final order

consistent with Article III of the United States Constitution.

          4.     The statutory bases for the relief sought in this motion are 11 U.S.C. §§ 105, 363,

and 365. This Motion is brought pursuant to Rule 9014 of the Federal Rules of Bankruptcy

Procedure.

                                            Background

          5.     On May 12, 2020 (the “Petition Date”), Debtor filed its petition for relief under
              Case 6:20-bk-02684-LVV          Doc 48     Filed 05/26/20   Page 2 of 16




Chapter 11 of Title 11 of the United States Code (“Code”). No trustee has been appointed and the

Debtor continues to operate its business and manage its property as a debtor-in-possession under

§§ 1107 and 1108 of the Code.

        6.      DM World is a Florida Limited Liability Company based in Longwood, Florida.

DM World is a full truck load carrier operating an over-the-road trucking fleet, (the “OTR Fleet”),

with 182 trucks (160 are subleased to an affiliate) and 350 dry van trailers that transport goods

across the forty-eight contiguous States.

        7.      As of the filing of this Motion, no official committee of unsecured creditors has

been appointed, and no request for appointment of a chapter 11 trustee or examiner has been made.

        8.      Prior to the Petition Date, on or about June 26, 2017, the Debtor and Comdata

entered into an annually renewable contract entitled Comdata Transportation Services Standard

Customer Agreement (the “Agreement”). A copy of the Agreement is attached to this Motion as

Exhibit “A”.

        9.      As of the Petition Date, the Agreement was executory.

        10.     Under the Agreement, the Debtor is to receive fuel-related transportation services

from Comdata. These fuel-related transportation services are essential to the continuing operation

of the Debtor. The Debtor has determined—in its best business judgment—that it is in the best

interest of the Debtor and the Debtor’s estate to assume the Agreement

                                          Request for Relief

        11.     The Debtor files this Motion seeking authorization from the Court to assume the

Agreement between it and Comdata. As part of the assumption, Debtor will pay $3,000 per day

toward cure of the prepetition balance (about $270,000), and prepay at least $2,500 per day for

post-petition fuel, until the prepetition balance is paid in full.
              Case 6:20-bk-02684-LVV      Doc 48    Filed 05/26/20      Page 3 of 16




        12.     Comdata consents to the assumption of the Agreement.

        13.     A proposed Order is tendered herewith as Exhibit “B”.

        WHEREFORE, for the reasons stated herein, the Debtor respectfully requests the Court

enter an order granting this Motion and authorizing the Debtor to assume the Agreement, and for

all other appropriate relief.

        RESPECTFULLY SUBMITTED this 26th day of May 2020.

                                            /s/ R. Scott Shuker
                                            R. Scott Shuker
                                            Florida Bar No.: 984469
                                            rshuker@shukerdorris.com
                                            Mariane L. Dorris
                                            Florida Bar No.: 0173665
                                            mdorris@shukerdorris.com
                                            John B. Dorris
                                            Florida Bar No.: 0093744
                                            jdorris@shukerdorris.com
                                            SHUKER & DORRIS, P.A.
                                            121 S. Orange Ave., Suite 1120
                                            Orlando, Florida 32801
                                            Tel: (407) 337-2060
                                            Fax: (407) 337-2050
                                            Attorneys for the Debtor
                               Case 6:20-bk-02684-LVV      Doc 48          Filed 05/26/20   Page 4 of 16
Label Matrix for local noticing              DM World Transportation LLC                      ADP Augusta
113A-6                                       450 S. Ronald Reagan Blvd.                       One ADP Drive
Case 6:20-bk-02684-LVV                       Longwood, FL 32750-5405                          Augusta, GA 30909-9373
Middle District of Florida
Orlando
Tue May 26 13:56:38 EDT 2020
BANK OF AMERICA, N.A.                        (p)BANK OF AMERICA                               Bondar Insurance Group
c/o Mark E. Steiner, Esquire                 PO BOX 982238                                    619 Enterprise Dr., Ste. 202
Liebler Gonzalez & Portuondo                 EL PASO TX 79998-2238                            Oak Brook, IL 60523-5602
44 West Flagler Street, 25th Floor
Miami, FL 33130-1817

BowMan Sales & Equipment Inc                 CenterState Bank, N.A.                           Comdata
10233 Governor Lane Blvd                     c/o Grey Squires-Binford, Esq.                   5301 Maryland Way
Williamsport, MD 21795-4029                  Post Office Box 1913                             Brentwood, TN 37027-5028
                                             Orlando, FL 32802-1913


DAT Solution                                 IBERIABANK                                       Love’s Travel Stop
PO Box 783801                                c/o Zachary J. Bancroft, Esq.                    2766 US-17 S
Philadelphia, PA 19178-3801                  200 S. Orange Ave., Ste. 2900                    Brunswick, GA 31523-7775
                                             Orlando, FL 32801-3448


NCS Collection (Bridgestone)                 Passaic Industrial Property                      Penske
PO Box 24101                                 co Law Office of Steven Lang                     2177 W. Landstreet Road
Cleveland, OH 44124-0101                     1 Broadway, Ste. 201                             Orlando, FL 32809-7907
                                             Denville, NJ 07834-2773


Premier Trailer                              Procon Fleet - Spireon                           RTS Financial Services, Inc.
5201 Tennyson Parkway                        16802 Aston Street                               c/o Harris J. Koroglu, Esq.
Suite 205                                    Irvine, CA 92606-4835                            Shutts & Bowen, LLP
Plano, TX 75024-4116                                                                          200 S Biscayne Blvd #4100
                                                                                              Miami, FL 33131-2362

Ryder Truck Rental, Inc.                     Ryder Truck Rental, Inc.                         Spireon
6000 Windward Parkway                        c/o James E. Shepherd, Esq.                      16802 Aston Street
Alpharetta, GA 30005-8882                    ForsterBoughman                                  Irvine, CA 92606-4835
                                             2200 Lucien Way, #405
                                             Maitland, FL 32751-7048

Star Leasing                                 Star Leasing Co.                                 TCF National Bank
PO Box 76100                                 c/o Paul J. Battista, Esq.                       c/o Michael A. Tessitore, Esq.
Cleveland, OH 44101-4204                     Genovese Joblove & Battista, P.A.                Moran Kidd Lyons Johnson Garcia, P.A.
                                             100 SE 2nd Street, Suite 4400                    111 N. Orange Avenue, Suite 900
                                             Miami, FL 33131-2118                             Orlando, FL 32801-2307

TruckNRoll                                   Tucker, Albin & Assoc.                           Verizon Connect
9880 Sidney Hayes Rd                         1702 N Collins Blvd, Ste 100                     1100 Winter Street
Orlando, FL 32824-8127                       Richardson, TX 75080-3662                        Suite 4600
                                                                                              Waltham, MA 02451-1453


Volvo Financial Services Div of VFS US LLC   Zachary J Bancroft +                             Paul J Battista +
c/o Nelson Mullins Broad and Cassel          Baker, Donelson, Bearman, Caldwell & Ber         Genovese Joblove & Battista PA
Nicolette C Vilmos Esq                       Caldwell & Berkowitz, PC                         100 Southeast 2nd Street
390 N Orange Ave Ste 1400                    P.O. Box 1549                                    44th Floor
Orlando FL 32801-1687                        Orlando, FL 32802-1549                           Miami, FL 33131-2100
                                Case 6:20-bk-02684-LVV             Doc 48        Filed 05/26/20       Page 5 of 16
R Scott Shuker +                                     Michael A Tessitore +                                United States Trustee - ORL +
Shuker & Dorris, P.A.                                Moran Kidd Lyons Johnson & Berkson PA                Office of the United States Trustee
121 South Orange Avenue                              111 N. Orange Avenue                                 George C Young Federal Building
Suite 1120                                           Suite 900                                            400 West Washington Street, Suite 1100
Orlando, FL 32801-3238                               Orlando, FL 32801-2307                               Orlando, FL 32801-2210

Roger J Haughey II+                                  Miriam G Suarez +                                    Nicolette C Vilmos +
Sivyer Barlow & Watson,PA                            Office of the United States Trustee                  Nelson Mullins Broad and Cassel
SunTrust Financial Centre                            George C. Young Federal Building                     390 North Orange Avenue, Suite 1400
401 East Jackson Street, Suite 2225                  400 West Washington Street, Suite 1100               Orlando, FL 32801-1687
Tampa, FL 33602-5213                                 Orlando, FL 32801-2210

Grey Squires-Binford +                               Harris J Koroglu +                                   Mark E Steiner +
Killgore Pearlman Stamp Denius & Squires             Shutts & Bowen LLP                                   Liebler, Gonzalez & Portuondo, P.A.
PO Box 1913                                          200 South Biscayne Boulevard, Suite 4100             44 W. Flagler Street, 25th Floor
Orlando, FL 32802-1913                               Miami, FL 33131-2362                                 Miami, FL 33130-1808


James E Shepherd +                                   Alexis A Leventhal +                                 James Gordon +
Forster, Boughman & Lefkowitz                        Reed Smith LLP                                       Gordon Law Firm Co, LPA
2200 Lucien Way, Suite 405                           225 Fifth Avenue                                     7677 Patterson Road
Maitland, FL 32751-7048                              Pittsburg, PA 15222-2716                             Hillard, OH 43026-9494


Note: Entries with a ’+’ at the end of the
name have an email address on file in CMECF




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bank of America Credit                               End of Label Matrix
P.O. Box 982238                                      Mailable recipients    42
El Paso, TX 79998                                    Bypassed recipients     0
                                                     Total                  42
           Case 6:20-bk-02684-LVV          Doc 48    Filed 05/26/20     Page 6 of 16




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
                                  www.flmb.uscourts.gov

 In re:                                                CASE NO.: 6:20-bk-02684-LVV

 DM WORLD TRANSPORTATION LLC,                          CHAPTER 11

                Debtor.
                                             /

                                CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true copy of the DEBTOR’S MOTION FOR AUTHORITY TO
ASSUME EXECUTORY CONTRACT WITH COMDATA, INC., has been furnished either
electronically and/or by U.S. First Class, postage prepaid mail to: Debtor, c/o Beck Tokhtaev, 450
South Ronald Reagan Boulevard, Longwood, Florida 32750; RTS Financial Service, Inc., c/o
Harris J. Koroglu, Esq., Shutts & Bowen LLP, 200 South Biscayne Blvd., Suite 4100, Miami FL
33131 (hkoroglu@shutts.com); Ryder Truck Rental, Inc., c/o James E. Shepherd, Esq., Forster
Boughman, 2200 Lucien Way, Suite 405, Maitland, Florida 32751 (shepherd@fbl-law.com and
service@fbl-law.com); BMO Harris, N.A., c/o Alexis A. Leventhal, Esq., REED SMITH LLP,
Reed Smith Centre, 225 Fifth Avenue, Pittsburgh, PA 15222 (aleventhal@reedsmith.com); Bank
of America, N.A., c/o Mark E. Steiner, Esq., Liebler, Gonzalez & Portuondo, Courthouse Tower
- 25th Floor, 44 West Flagler Street, Miami, FL 33130; Premier Trailer Leasing, Inc., c/o Roger J.
Haughey, II, Esq., Sivyer Barlow & Watson, P.A., 401 E. Jackson Street, Suite 2225, Tampa, FL
33602 (rhaughey@sbwlegal.com and rjhassistant@sbwlegal.com); Iberiabank, c/o Zachary J.
Bancroft, Esq., Baker, Donelson, Bearman, Caldwell & Berkowitz, PC, 200 South Orange Avenue,
Suite 2900, Post Office Box 1549, Orlando, Florida 32802-1549 (zbancroft@bakerdonelson.com,
sdenny@bakerdonelson.com, and bkcts@bakerdonelson.com); Star Leasing Co., c/o Gordon Law
Firm Co, LPA, Attn: James H. Gordon, Esq., 7677 Patterson Road, Hillard, OH 43026
(jgordon@gordonlawco.com); Genovese Joblove & Battista, P.A., Attn: Paul J. Battista, Esq., 100
SE 2nd Ave, Suite 4400, Miami, Florida 33131 (pbattista@gjb-law.com); all parties entitled to
receive CM/ECF noticing; all parties listed on the 1007-2 Parties-in-Interest list as shown on the
matrix attached to the original of this motion filed with the Court; and the U.S. Trustee’s Office,
400 W. Washington Street, Suite 1120, Orlando, Florida 32801, this 26th day of May 2020.

                                             /s/ R. Scott Shuker
                                             R. Scott Shuker, Esq.
Case 6:20-bk-02684-LVV    Doc 48   Filed 05/26/20   Page 7 of 16




                         EXHIBIT “A”

                          (Agreement)
Case 6:20-bk-02684-LVV   Doc 48   Filed 05/26/20   Page 8 of 16
Case 6:20-bk-02684-LVV   Doc 48   Filed 05/26/20   Page 9 of 16
Case 6:20-bk-02684-LVV   Doc 48   Filed 05/26/20   Page 10 of 16
Case 6:20-bk-02684-LVV   Doc 48   Filed 05/26/20   Page 11 of 16
Case 6:20-bk-02684-LVV   Doc 48   Filed 05/26/20   Page 12 of 16
Case 6:20-bk-02684-LVV   Doc 48   Filed 05/26/20   Page 13 of 16
Case 6:20-bk-02684-LVV   Doc 48   Filed 05/26/20   Page 14 of 16
Case 6:20-bk-02684-LVV    Doc 48    Filed 05/26/20   Page 15 of 16




                           Exhibit “B”

                         (Proposed Order)
             Case 6:20-bk-02684-LVV                Doc 48       Filed 05/26/20         Page 16 of 16




                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION
                                      www.flmb.uscourts.gov

   IN RE                                                          CASE NO.: 6:20-bk-02684-LVV

   DM WORLD TRANSPORTATION LLC,                                   CHAPTER 11

                     Debtor.

              ORDER GRANTING DEBTOR’S MOTION FOR AUTHORITY TO
               ASSUME EXECUTORY CONTRACT WITH COMDATA, INC.

         This matter is before the Court on the Debtor’s Motion for Authority to Assume Executory

Contract with Comdata, Inc. (the “Motion”). Having considered the foregoing, and being

otherwise duly advised, the Court now GRANTS the Motion in all respects and specifically

ORDERS that Debtor is hereby authorized to assume the Agreement, as defined in the Motion,

entered into by and between the Debtor and Comdata Inc. on or about June 26, 2017 and to pay

for all obligations arising under the terms set forth in the Motion.

         SO ORDERED.

                                                         ###

Attorney R. Scott Shuker shall serve a copy of this order on interested parties and file a proof of service within three
(3) days of entry of the order.
